Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the application filed on 05/14/2020.
The information disclosure statement/s (IDS/s) submitted on 05/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 05/14/2020 are acceptable.
Claims 1-18 are pending and have been examined.

Allowable Subject Matter
Claims 1-18 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the plurality of diodes being electrically connected in inverse parallel to the plurality of switching elements, respectively, the first positive electrode bus being electrically connected to a switching element located at a first end in an electrical connection relationship among the plurality of switching elements, the first negative 10electrode bus being electrically connected to a switching element located at a second end on a side opposite to the first end in the electrical connection relationship among the plurality of switching elements, the first outer frame member accommodating the plurality of switching elements, the plurality of diodes, the first positive electrode bus, and the first negative electrode bus; and  15a capacitor unit including a plurality of capacitors, a second positive electrode bus” 

In re to claims 2-18, claims 2-18 depend from claim 1, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/YEMANE MEHARI/Primary Examiner, Art Unit 2839